United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3776
                                    ___________

Hani W. Khouri,                        *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Northern
                                       * District of Iowa.
Thomas Andrews, Assistant Attorney *
General, State of Iowa; Douglas        * [UNPUBLISHED]
Marek; Thomas J. Miller, Attorney      *
General, State of Iowa; Thomas J.      *
Vilsack, Governor, State of Iowa,      *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: March 28, 2003
                              Filed: April 2, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Hani W. Khouri appeals the district court’s1 pre-service dismissal of his action.
Having carefully reviewed the record, we conclude that dismissal was proper for the
reasons explained by the district court. However, we modify the dismissal of


      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
Khouri’s damages claim to be without prejudice. See Schafer v. Moore, 46 F.3d 43,
45 (8th Cir. 1995) (per curiam). Accordingly, we affirm the judgment as modified.
See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-